DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 23 February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2008/0173874 A1; hereinafter Wang) in view of Oh (US 2017/0264079 A1; hereinafter Oh).
In regards to claim 1, Wang teaches, e.g. in fig. 2, a semiconductor device comprising:
a substrate (e.g. (11)) [0025];
a narrow bandgap semiconductor (NBG) layer (e.g. (16)) [0027]; and
a wide bandgap semiconductor layer (WBG) (e.g. (18)) [0028], wherein the NBG layer and the WBG layer spatially separate electrons or holes using a built-in field to inject a carrier from the NBG layer to the WBG layer [0028].
Wang appears to be silent as to, but does not preclude, the limitations of: a substrate comprising InAs or InP; an NBG comprising a first binary semiconductor material, a first ternary semiconductor material, or a first quaternary semiconductor material; and a WBG comprising a second binary semiconductor material, a second ternary semiconductor material, or a second quaternary semiconductor material. Oh teaches the limitations of: a substrate comprising InAs or InP (101) [0038]; a NBG comprising a first binary semiconductor material, a first ternary semiconductor material, or a first quaternary semiconductor material ([0040]: evidenced by InGaAsP quantum well including NBG and WBG); and a WBG comprising a second binary semiconductor material, a second ternary semiconductor material, or a second quaternary semiconductor material ([0040]: evidenced by InGaAsP quantum well including NBG and WBG). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Wang with the aforementioned limitations taught by Oh to have an optical semiconductor device that is more easily manufactured (Oh [0018]).
In regards to claim 2, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the WBG layer (18) and the NBG layer (16) comprise one or more of binary semiconductors, ternary semiconductors, quaternary semiconductors, superlattice III-V semiconductors, group IV semiconductors, or group II-VI semiconductors [0027].
In regards to claim 3, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the built-in field is caused by one or more of a Type I, Type II, or Type III band lineup between the WBG layer and the NBG layer [0036-0038].
In regards to claim 5, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. Wang
In regards to claim 7, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations further comprising a positive terminal and a negative terminal (e.g. (16/12)) [0025].
In regards to claim 16, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the WBG layer (18) is above (with no definition of orientation “above” is defined as towards the substrate) the NBG layer (16) (e.g. fig. 2).
In regards to claim 18, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations further comprising an additional WBG layer (17) between the NBG layer (16) and the substrate (11) [0027].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Oh as applied to claim 1 above in view of Mizushima et al. (US 4,142,200 A; hereinafter Mizushima).
In regards to claim 4, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the built-in field is caused by controlling a type and an amount of doping in the WBG layer and the NBG layer. Mizushima teaches the limitations wherein the built-in field is caused by controlling a type and an amount of doping in the WBG layer and the NBG layer (e.g. claim 2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Mizushima to accelerate carriers (Mizushima Claim 2).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Oh as applied to claim 1 above in view of Atanackovic (US 2010/0140755 A1; hereinafter Atanackovic).
In regards to claim 6, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations further comprising a plurality of alternating WBG layers and NBG layers. Atanackovic teaches the limitations further comprising a plurality of alternating WBG layers and NBG layers [0162]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Atanackovic to tune optical characteristics (Atanackovic [0162]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Oh as applied to claim 1 above in view of Lagally et al. (US 10,176,991 B1; hereinafter Lagally).
In regards to claim 8, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the device is a photodetector. Lagally teaches the limitations wherein the device is a photodetector (col. 8/lns. 15-23). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Lagally to have a device using high-quality crystalline layers (Lagally col. 8/lns. 15-23).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Oh as applied to claim 1 above in view of Nishizawa et al. (US 4,454,526 A; hereinafter Nishizawa).
In regards to claim 9, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a Nishizawa teaches the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to maximize a signal-to-noise ratio without internal gain during photocurrent generation (col. 16/lns. 7-13). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Nishizawa to affect detecting sensitivity (Nishizawa col. 16/lns. 7-13).
In regards to claim 10, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to maximize a signal-to-noise ratio with internal gain during photocurrent generation. Nishizawa teaches the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to maximize a signal-to-noise ratio with internal gain during photocurrent generation (col. 16/lns. 7-13). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Nishizawa to affect detecting sensitivity (Nishizawa col. 16/lns. 7-13).
In regards to claim 11, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to include bipolar junction transistor (BJT) internal gain during photocurrent generation. Nishizawa teaches the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to include bipolar junction transistor (BJT) internal gain during photocurrent generation (col. 16/lns. 7-13). It would Wang and Oh with the aforementioned limitations taught by Nishizawa to affect detecting sensitivity (Nishizawa col. 16/lns. 7-13).
Claim(s) 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Oh as applied to claim 1 above in view of Suzuki et al. (US 5,754,714 A; hereinafter Suzuki).
In regards to claim 12, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the WBG layer is made of an indirect material so that photon absorption takes place only in the NBG layer. Suzuki teaches the limitations wherein the WBG layer is made of an indirect material so that photon absorption takes place only in the NBG layer (col. 27/lns. 14-65). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
In regards to claim 13, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the WBG layer is made of a direct material so that photon absorption takes place both in the WBG layer and the NBG layer. Suzuki teaches the limitations wherein the WBG layer is made of a direct material so that photon absorption takes place both in the WBG layer and the NBG layer (col. 27/lns. 14-65). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Suzuki
In regards to claim 14, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations further comprising a mask that limits where photon absorption occurs on the device. Suzuki teaches the limitations further comprising a mask that limits where photon absorption occurs on the device (col. 27/lns. 24-33). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
In regards to claim 15, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the WBG and NBG layers have a layer composition, a layer thickness. and a background doping selected to optically confine one or more photons in the NBG layer. Suzuki teaches the limitations wherein the WBG and NBG layers have a layer composition, a layer thickness. and a background doping selected to optically confine one or more photons in the NBG layer (col. 37/lns. 57-66). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Wang and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
In regards to claim 17, the combination of Wang and Oh teaches the limitations discussed above in addressing claim 1. The combination of Wang and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer is thinner than the WBG layer. Suzuki teaches the limitations wherein the NBG layer dimensions are optimizable (col. 37/lns. 57-66). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the Wang and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
While the combination of the combination of Wang, Oh, and Suzuki appears to be silent as to the limitation wherein the NBG layer is thinner than the WBG layer, Suzuki teaches that the dimensional characteristics of the NBG layers are optimizable to affect the absorption coefficient of the NBG layer (col. 37/lns. 57-66). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of an NBG layer, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Claim(s) 19-22, 24, 26, 27, 36, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagally, in view of Wang, and further in view of Oh.
In regards to claim 19, Lagally teaches a semiconductor device comprising: 
an emitter layer (804) (col. 8/lns. 36-51); 
an independent terminal (814) (col. 8/lns. 36-51); and 
a collector layer (col. 8/lns. 36-51). 
Lagally appears to be silent as to, but does not preclude, the limitations of a substrate; a narrow bandgap semiconductor (NBG) emitter layer; and a wide bandgap semiconductor layer (WBG), wherein the NBG layer, the WBG layer, and the independent terminal spatially separate electrons or holes using a built-in and applied field to inject a carrier from the NBG layer to the WBG layer
Wang teaches the limitations of: 
a substrate (e.g. (11)) [0025]; 
a narrow bandgap emitter semiconductor (NBG) layer (e.g. (16)) [0027];
a wide bandgap collector semiconductor layer (WBG) (e.g. (18)) [0028], wherein the NBG layer, the WBG layer, and the independent terminal spatially separate electrons or holes using a built-in and applied field to inject a carrier from the NBG layer to the WBG layer [0028].
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang [0005]).
The combination of Lagally and Wang appears to be silent as to, but does not preclude, the limitations of: a substrate comprising InAs or InP; an NBG comprising a first binary semiconductor material, a first ternary semiconductor material, or a first quaternary semiconductor material; and a WBG comprising a second binary semiconductor material, a second ternary semiconductor material, or a second quaternary semiconductor material. Oh teaches the limitations of: a substrate comprising InAs or InP (101) [0038]; a NBG comprising a first binary semiconductor material, a first ternary semiconductor material, or a first quaternary semiconductor material ([0040]: evidenced by InGaAsP quantum well including NBG and WBG); and a WBG comprising a second binary semiconductor material, a second ternary semiconductor material, or a second quaternary semiconductor material ([0040]: evidenced by InGaAsP quantum well including NBG and WBG). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally and Wang with the aforementioned limitations taught by Oh to have an optical semiconductor device that is more easily manufactured (Oh [0018]).
In regards to claim 20, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations wherein the built-in field is caused by one or more of a Type I, Type II, or Type III band lineup between the WBG layer and the NBG layer [0036-0038]. It would have been obvious to one having ordinary skill in the art at the time the Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang [0005]).
In regards to claim 21, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations wherein the WBG layer (18) and the NBG layer (16) comprise one or more of binary semiconductors, ternary semiconductors, quaternary semiconductors, superlattice III-V semiconductors, group IV semiconductors, or group II-VI semiconductors [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang [0005]).
In regards to claim 22, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations wherein the built-in field is caused by one or more of a Type I, Type II. or Type III band lineup between the WBG layer and the NBG layer [0036-0038]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang [0005]).
In regards to claim 24, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations further comprising a spacer layer (14) between the WBG layer and the NBG layer [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang
In regards to claim 26, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations further comprising a positive terminal and a negative terminal (e.g. (16/12)) [0025]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang [0005]).
In regards to claim 27, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Lagally further teaches the limitations wherein the device is a photodetector (col. 8/lns. 15-23).
In regards to claim 36, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations wherein the WBG layer (18) is above (with no definition of orientation “above” is defined as towards the substrate) the NBG layer (16) (e.g. fig. 2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang [0005]).
In regards to claim 37, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations wherein the WBG layer (18) is below (with no definition of orientation “below” is defined as towards the substrate) the NBG layer (16) (e.g. fig. 2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang
In regards to claim 39, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. Wang further teaches the limitations further comprising an additional WBG layer (17) between the NBG layer (16) and the substrate (11) [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Lagally with the aforementioned limitations taught by Wang to have a device with a more continuous conduction band allowing for better transferring speeds of carriers (Wang [0005]).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lagally, Wang, and Oh as applied to claim 19 above, in view of Mizushima.
In regards to claim 23, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the built-in field is caused by controlling a type and an amount of doping in the WBG layer and the NBG layer. Mizushima teaches the limitations wherein the built-in field is caused by controlling a type and an amount of doping in the WBG layer and the NBG layer (e.g. claim 2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Mizushima to accelerate carriers (Mizushima Claim 2).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lagally, Wang, and Oh as applied to claim 19 above, in view of Atanackovic.
In regards to claim 25, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations further comprising a plurality of alternating WBG layers and NBG layers. Atanackovic teaches the limitations further comprising a plurality of alternating WBG layers and NBG layers [0162]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Atanackovic to tune optical characteristics (Atanackovic [0162]).
Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lagally, Wang, and Oh as applied to claim 19 above, in view of Nishizawa.
In regards to claim 28, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to maximize a signal-to-noise ratio without internal gain during photocurrent generation. Nishizawa teaches the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to maximize a signal-to-noise ratio without internal gain during photocurrent generation (col. 16/lns. 7-13). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Nishizawa to affect detecting sensitivity (Nishizawa col. 16/lns. 7-13).
In regards to claim 29, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension. and a doping that is selected to maximize a signal-to-noise ratio with internal gain during photocurrent generation. Nishizawa teaches the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension. and a doping that is selected to maximize a signal-to-noise ratio with internal gain during photocurrent generation (col. 16/lns. 7-13). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Nishizawa to affect detecting sensitivity (Nishizawa col. 16/lns. 7-13).
In regards to claim 30, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected for photovoltaic generation. Nishizawa teaches the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected for photovoltaic generation (col. 16/lns. 7-13). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Nishizawa to affect detecting sensitivity (Nishizawa col. 16/lns. 7-13).
In regards to claim 31, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to include bipolar junction transistor (BJT) internal gain during photocurrent generation. Nishizawa teaches the limitations wherein the NBG layer and the WBG layer have a composition, a thickness, a lateral dimension, and a doping that is selected to include bipolar junction transistor (BJT) internal gain during photocurrent generation (col. 16/lns. 7-13). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Nishizawa to affect detecting sensitivity (Nishizawa.
Claim(s) 32-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lagally, Wang, and Oh as applied to claim 19 above, in view of Suzuki.
In regards to claim 32, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the WBG layer is made of an indirect material so that photon absorption takes place only in the NBG layer. Suzuki teaches the limitations wherein the WBG layer is made of an indirect material so that photon absorption takes place only in the NBG layer (col. 27/lns. 14-65). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
In regards to claim 33, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the WBG layer is made of a direct material so that photon absorption takes place both in the WBG layer and the NBG layer. Suzuki teaches the limitations wherein the WBG layer is made of a direct material so that photon absorption takes place both in the WBG layer and the NBG layer (col. 27/lns. 14-65). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
In regards to claim 34, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations further comprising a mask that limits where photon absorption occurs on the device. Suzuki teaches the limitations further comprising a mask that limits where photon Lagally, Wang, and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
In regards to claim 35, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the WBG and NBG layers have a layer composition, a layer thickness, and a background doping selected to optically confine one or more photons in the NBG layer. Suzuki teaches the limitations wherein the WBG and NBG layers have a layer composition, a layer thickness. and a background doping selected to optically confine one or more photons in the NBG layer (col. 37/lns. 57-66). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
In regards to claim 38, the combination of Lagally, Wang, and Oh teaches the limitations discussed above in addressing claim 19. The combination of Lagally, Wang, and Oh appears to be silent as to, but does not preclude, the limitations wherein the NBG layer is thinner than the WBG layer. Suzuki teaches the limitations wherein the NBG layer is thinner than the WBG layer (col. 37/lns. 57-66). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Lagally, Wang, and Oh with the aforementioned limitations taught by Suzuki to tune absorption characteristics of a device (col. 27/lns. 14-65).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812